Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is in response to the Amendment filed on 6/21/2022.

Allowable Subject Matter
The indicated allowability of claim 57, 60, 68, 70 is withdrawn in view of the newly discovered reference(s) to Kanai.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 56-63, 65-72, 74-75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aarts (US 2002/0171636 A1) in view of Kanai (US 2006/0099996 A1)
Regarding claim 56, Aarts discloses an apparatus (Figs. 1 and 11), comprising:
a display speaker (20) configured to generate sound from an effective area (area of Fig. 11: 1102) of a display (1102), wherein the display speaker comprises at least two configurable sound producing locations (¶ 0018: subarray) within the effective area of the display (e.g., Fig. 1 and ¶ 0028, but also see other embodiments) (¶ 0005);





Aarts is not relied upon to disclose:
at least one processor; and
at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
obtain a location within the effective area of the display to produce sound in response to an initiated application;
cause operation of the display speaker for the initiated application, wherein the display speaker produces sound substantially from the obtained location based on at least one signal associated with the initiated application and an indication to drive at least one of the at least two configurable sound reproducing locations, wherein the indication to drive the at least one of the at least two sound reproducing locations is configured to cause the display speaker to generate the produced sound from the display at the obtained location; and
cause display of at least one visual virtual indication, located at the obtained location, wherein the at least one visual virtual indication is configured to indicate that the produced sound is substantially coming from the obtained location.
In a similar field of endeavor, Kanai discloses: 
at least one processor (¶ 0041); and
at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to (¶ 0041):
obtain a location (display position data 102) within the effective area of the display to produce sound in response to an initiated application (¶ 0060) (¶ 0059-0060, obtain 102 in response to incoming call, and thus in response to an initiated call application, or ¶ 0078 call initiation, or ¶ 0081: music, voice memo, voicemail, guidance, or email readout application);
cause operation of the display speaker for the initiated application (¶ 0061), wherein the display speaker produces sound substantially from the obtained location based on at least one signal (signal for caller on the other end of the line, or ¶ 0081: music, voice memo, voicemail, guidance, email readout) associated with the initiated application and an indication to drive at least one of the at least two configurable sound reproducing locations (¶ 0061), wherein the indication to drive the at least one of the at least two sound reproducing locations is configured to cause the display speaker to generate the produced sound from the display at the obtained location (¶ 0068) (¶ 0073, obtained location is where sound produced will be best heard); and
cause display of at least one visual virtual indication, located at the obtained location, wherein the at least one visual virtual indication is configured to indicate that the produced sound is substantially coming from the obtained location (¶ 0045, 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
at least one processor; and
at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
obtain a location within the effective area of the display to produce sound in response to an initiated application;
cause operation of the display speaker for the initiated application, wherein the display speaker produces sound substantially from the obtained location based on at least one signal associated with the initiated application and an indication to drive at least one of the at least two configurable sound reproducing locations, wherein the indication to drive the at least one of the at least two sound reproducing locations is configured to cause the display speaker to generate the produced sound from the display at the obtained location; and
cause display of at least one visual virtual indication, located at the obtained location, wherein the at least one visual virtual indication is configured to indicate that the produced sound is substantially coming from the obtained location,
the motivation being to: wherein an unfamiliar user can easily place her/his ear onto a flat-panel speaker without confusion (Kanai - ¶ 0010); and/or wherein even an unfamiliar user can hear loud or clear sounds (Kanai - ¶ 0011); and/or wherein an unfamiliar user can place her/his ear easily onto a flat-panel speaker without confusion and, moreover, which does not hamper her/his other operations (Kanai - ¶ 0012); and/or wherein an unfamiliar user can place her/his ear easily onto a flat-panel speaker without confusion and a familiar user does not become frustrated when using the portable apparatus (Kanai - ¶ 0013); and/or a user who does not know she/he is supposed to place her/his ear onto the display when listening to the sounds and a user who is accustomed to using a conventional mobile phone whose speaker is installed near the top can easily use a portable apparatus having a flat-panel speaker installed at its display (Kanai - ¶ 0026)
and/or to prevent: 
a user who does not know she/he is supposed to place her/his ear onto the display when listening to the sounds and a user who is accustomed to using a conventional mobile phone such as the mobile phone 3 shown in FIG. 10 with the speaker 2 installed near the top may possibly place her/his ear onto the position where a conventional speaker would be located rather than onto the display. Such a user cannot hear sounds well on the mobile phone (Kanai - ¶ 0007);
and/or to prevent:
even a user who knows that she/he must place her/his ear onto the display to listen to the sounds on a mobile phone of this kind might be confused about where exactly on the display she/he should place her/his ear because the display of this mobile phone is considerably larger than the speaker 2 of the mobile phone 3 shown in FIG. 10. In this case, there is a problem that she/he wastes time in looking for the right position to place her/his ear before starting to speak on the phone (Kanai - ¶ 0008).
Regarding claim 57, Aarts-Kanai discloses the apparatus according to claim 56, and Kanai discloses wherein the initiated application comprises a phone call application, wherein the location is obtained in response to receipt of an indication of a phone call (¶ 0059-0060).
The teachings of Kanai relied upon above are combinable with Aarts-Kanai for the same reasons set forth above in the claim 56 rejection.
Regarding claim 58, Aarts-Kanai discloses the apparatus according to claim 56.
Additionally, Kanai discloses wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to cause display of at least one further image associated with at least one application specific information, wherein the at least one application specific information comprises at least one of:
orientation information;
contact information (Fig. 6: C);
call number (Fig. 6: C); or
multimedia playback information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to cause display of at least one further image associated with at least one application specific information, wherein the at least one application specific information comprises at least one of:
orientation information;
contact information;
call number; or
multimedia playback information,
the motivation being to conveniently allow the user to readily know who is calling (Kanai - Fig. 6 and ¶ 0059).
Regarding claim 59, Aarts-Kanai discloses the apparatus according to claim 56, and Aarts discloses wherein the display speaker comprises one of:
a piezo-electric speaker;
an electrodynamic speaker; or
an electrostatic speaker (¶ 0028: electrostatic).
Regarding claim 60, Aarts-Kanai discloses the apparatus according to claim 56.
Additionally, Kanai discloses wherein the apparatus further comprises a sensor (110) configured to receive a sensor input, and wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to obtain the location based, at least partially, on the sensor input, where the sensor input comprises, at least, orientation information (open/close state, e.g., orientation of top half with respect to the bottom half of foldable phone) of the apparatus (¶ 0074-0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the apparatus further comprises a sensor configured to receive a sensor input, and wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to obtain the location based, at least partially, on the sensor input, where the sensor input comprises, at least, orientation information of the apparatus,
the motivation being to configure the phone to not show the ear placement information when unnecessary (i.e. when in a closed state) (Kanai - ¶ 0074).
Regarding claim 61, Aarts-Kanai discloses the apparatus according to claim 56, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:
receive input from a user of the display (¶ 0078: start button) (¶ 0079: sending of an email); and 
obtain the location based, at least partially, on the input from the user (¶ 0078-0079: ear placement information is displayed in response to the pressing of the start button or the sending of the email, and according to ¶ 0059-0060: the ear placement information has to be obtained from storage before it can be displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
receive input from a user of the display; and 
obtain the location based, at least partially, on the input from the user,
the motivation being to also display the ear placement information at appropriate times where it may be beneficial in addition to when receiving an incoming call, such as when placing an outgoing call and/or after sending an email during a call (Kanai - ¶ 0078-0079)
Regarding claim 62, Aarts-Kanai discloses the apparatus according to claim 56, and Aarts discloses wherein the display speaker is disposed within a mobile electronic device (¶ 0021).
Regarding claim 63, Aarts-Kanai discloses the apparatus according to claim 56.
Additionally, Kanai discloses wherein causing display of the at least one visual virtual indication comprises the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to cause merging of the at least one visual virtual indication (A) with an image (e.g., “a texture, a graphical advertisement, a caller ID, graphical symbols, etc.” - ¶ 0077).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to: wherein causing display of the at least one visual virtual indication comprises the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to cause merging of the at least one visual virtual indication with an image displayed on the display,
the motivation being to conveniently allow the user to readily know information in addition to the ear placement information while still achieving the function of the ear placement information (Kanai - ¶ 0077).
Regarding claim 65, Aarts-Kanai discloses the apparatus according to claim 56, and Aarts discloses wherein the display comprises one of:
an organic LED display;
an inorganic LED;
an electrochromic (¶ 0029);
an electrophoretic;
a LCD display (¶ 0036); or
an electrowetting display.
Regarding claim 66, Aarts-Kanai discloses the apparatus according to claim 56, and Kanai discloses wherein the at least one signal associated with the initiated application comprises an audio signal (signal from caller on other end of the line will be an audio signal).
The teachings of Kanai relied upon above are combinable with Aarts-Kanai for the same reasons set forth above in the claim 56 rejection.
Claims 67, 68, 69, 70, 71, 72, 74, 75 recite similar limitations as claims 56, 57, 59, 60, 61, 63, 66, 75, respectively, and are rejected for the same reasons set forth above in the rejections of claims 56, 57, 59, 60, 61, 63, 66, 75, respectively.

Claim 64, 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aarts in view of Kanai in view of Alexandersson et al. (US 2009/0104928 A1)
Regarding claim 64, Aarts-Kanai discloses the apparatus according to claim 56, and Aarts discloses further comprising a 
Aarts-Kanai is not relied upon to disclose that the sensor and inputs are a touch sensor and touch inputs, respectively; and
to control at least the display speaker based, at least partially, on a touch input detected with the touch sensor.
In a similar field of endeavor, Alexandersson discloses further comprising a touch sensor (13) configured to detect touch inputs (¶ 0038), wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control at least the display speaker based, at least partially, on a touch input detected with the touch sensor (¶ 0038: display is controlled to present symbols in response to touch input detected on a button 13).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to:
that the sensor and inputs are a touch sensor and touch inputs, respectively; and
to control at least the display speaker based, at least partially, on a touch input detected with the touch sensor,
the motivation being to solve: the existing Multi-tap technique is slow, inefficient and ergonomically questionable. A solution for more accurate, fast and ergonomically data entries using a small symbol shared keypad for a portable electronic communication device is thus desirable (Alexandersson - ¶ 0009); by: the user can easily see which symbols can by entered if the touched key 13 is pressed and can easily conclude how hard to press the key to enter a desired character (Alexandersson - ¶ 0038).
Claims 73 recite similar limitations as claims 64, respectively, and are rejected for the same reasons set forth above in the rejections of claims 64, respectively.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687